Title: 20th.
From: Adams, John Quincy
To: 


       Continual calms. Our passage will I fear be a very long one. We have fine weather, but we would willingly agree to have less Sun, and more wind. The weather begins to be very hot and we are in the Latitude of 26d. 30m. But the Sea air makes the warmth more supportable. This evening, as we were near the tropic one of the officers, according to the custom universally established, of wetting all the persons on board who have not cross’d the tropic, sprinkled us with a little water: one of the passengers, who is fond of such amusements; as the french in general are; returned the officer’s Compliment, with an whole bucket of water. This was as a signal to us all; we immediately form’d two parties, and we were all, officers and passengers, wet from head to foot before we ended. I believe more than 200 buckets of water were spilt upon the deck in the course of the evening. One of the passengers alone receiv’d thirty buckets. Such a diversion is not very instructive nor very agreeable, but may be pass’d over for once: I hope it will not be repeated.
      